DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 24, 2022. Claim 5 recites “a clearance is formed between an outer rim of the lower particle filter and the valve body” which is directed to Fig. 5. Paragraph [0044].
Applicant's election with traverse of Specie II in the reply filed on January 24, 2022 is acknowledged.  The traversal is on the ground(s) that the Examiner fails to explain why there would be a serious burden on the Examiner if the restriction is not required.  This is not found persuasive because the species are independent or distinct because claims to the different species recite the mutually exclusive characteristics (recognized divergent subject matter) of such species. In addition, these species are not obvious variants of each other based on the current record. The Applicant fails to explain why the Species have no mutually exclusive characteristics nor the species are obvious variants from one another.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore: 
the ball guide as recited in line 11 of claim 1; and
one section of the lower particle filter is resiliently supported by the valve body as recited in lines 2-3 of claim 6, 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6 is objected to because of the following informalities:  the limitation "the needle" in line 2 should read --the valve needle.--
.Appropriate correction is required.
Applicant is advised that should claim 1 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, line 2, the recitation “one element fixed to the needle” appears to be a double inclusion of the “at least one element of the lower particle filter” recited in lines 1-2 of claim 4.
In claim 7, line 2, the recitation “at least two element” appears to be a double inclusion of the “at least one element of the lower particle filter” recited in lines 1-2 of claim 4. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dantes et al. (WO 02/29242. Dantes hereafter).
With respect to claim 1, Dantes discloses a valve assembly (Figs. 1-2B except 18) for an injection valve, the valve assembly comprising: 
a valve body (2) with a central longitudinal axis, the valve body comprising a cavity (of 2) with a fluid inlet portion (16) and a fluid outlet portion (7), the cavity comprises a first portion extending from the fluid inlet portion to a bottom surface (surface supporting 14) and a second (lower) portion extending from a central opening (downstream of 30b) in the bottom surface down towards the fluid outlet portion; 
a valve needle (3) axially moveable in the cavity, the valve needle comprising a shaft (shaft of 3) and a ball (4), the ball cooperating with a valve seat (6) to prevent a fluid flow through the fluid outlet portion in a closing position (Fig. 2A) and to release the fluid flow through the fluid outlet portion in further positions; 
a seat body (5) being an integral (combined) part of the valve body and forming the valve seat and a ball guide (top conical surface of 6. Fig. 2A); 
an armature (20) of an electro-magnetic actuator unit (10) designed to actuate the valve needle, the armature arranged in the first portion of the cavity; 
wherein a lower particle filter (40) is entirely arranged in the second portion of the cavity.
With respect to claim 2, Dantes discloses wherein the lower particle filter is spaced from the bottom surface in axial direction towards the fluid outlet portion (Fig. 1).
With respect to claim 3, Dantes discloses wherein the lower particle filter is positioned upstream of the seat body (Fig. 2A).
With respect to claim 4, Dantes discloses wherein at least one element (feature of inner opening of 40) of the lower particle filter is fixed to the valve needle.
With respect to claim 6, Dantes discloses wherein the lower particle filter includes one element (feature of inner opening of 40) fixed to the needle, wherein one section of the lower particle filter (lower area of 40) is resiliently supported by the valve body (Weld seam 45 in Fig. 2A indicates that the injector is made of metal with resilient property).
With respect to claim 7, Dantes discloses wherein the lower particle filter includes at least two elements, a first element (feature of inner opening of 40) being fixed to the valve needle and a second element (feature of outer rim of 40) being fixed to the valve body.
With respect to claim 8, Dantes discloses wherein the first element and the second element remain in contact (one piece) with each other during opening and closing of the valve.
With respect to claim 10, Dantes discloses a fluid injection valve (Figs. 1-2B including 18) with a valve assembly (Figs. 1-2B except 18), the valve assembly comprising:
a valve body (2) with a central longitudinal axis, the valve body comprising a cavity (of 2) with a fluid inlet portion (16) and a fluid outlet portion (7), the cavity comprises a first portion extending from the fluid inlet portion to a bottom surface (surface supporting 14) and a second (lower) portion extending from a central opening (downstream of 30b) in the bottom surface down towards the fluid outlet portion; 
a valve needle (3) axially moveable in the cavity, the valve needle comprising a shaft (shaft of 3) and a ball (4), the ball cooperating with a valve seat (6) to prevent a fluid flow through the fluid outlet portion in a closing position (Fig. 2A) and to release the fluid flow through the fluid outlet portion in further positions; 
a seat body (5) being an integral (combined) part of the valve body and forming the valve seat and a ball guide (top conical surface of 6. Fig. 2A); 
an armature (20) of an electro-magnetic actuator unit (10) designed to actuate the valve needle, the armature arranged in the first portion of the cavity; 
wherein a lower particle filter (40) is entirely arranged in the second portion of the cavity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to show the art with respect to a fuel injector: Hans et al., Daly et al., Ren et al., Okamoto et al., Munezane et al., Nogi et al. and Wahba et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/           Primary Examiner, Art Unit 3752                                                                                                                                                                                             	March 21, 2022